DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer et al. (US 2016/0253149 A1).
As to claim 1, Iyer discloses a speech recognition device that recognizes an uttered speech of a user [The voice control interface engine 245 can include a voice recognition engine. Regardless of the specific implementation utilized in the various embodiments, the voice control interface engine 245 can access various speech models to identify speech commands. paragraph 0047], the speech recognition device comprising a controller [Voice control interface engine 245 on FIG. 2] configured to control output of any disturbance sound according to whether uttered content requested to the user is content desired not to be heard by a third party [The predefined user input to cause the voice control interface engine 245 to transition from the first mode to the discreet mode, the user can take advantage of voice controlled operation without third parties or eavesdroppers hearing the information delivered in the form of audible output. paragraph 0054], and stop the output of the disturbance sound in response to end of an utterance of the user [At 301 the user delivers a predefined user input 306 by raising the electronic device 200 from her waist 307 to her head 308. FIG. 3, paragraphs 0057 and 0058].  
As to claim 3, Iyer discloses the speech recognition device according to claim 1, wherein the controller is configured to determine whether the uttered content requested to the user is the content desired not to be heard by the third party based on a scene or situation in which the utterance is requested to the user and presence or absence of a request signal from the user [paragraph 0057].   

As to claim 4, Iyer discloses the speech recognition device according to claim 1, wherein the controller is configured to remove the disturbance sound from speech data acquired via a speech input device to recognize an uttered speech of the user [paragraph 0057].  

As to claim 5, Iyer discloses a speech recognition method of recognizing an uttered speech of a user [The voice control interface engine 245 can include a voice recognition engine. Regardless of the specific implementation utilized in the various embodiments, the voice control interface engine 245 can access various speech models to identify speech commands. paragraph 0047], the speech recognition method comprising controlling output of any disturbance sound according to whether uttered content requested to the user is content desired not to be heard by a third party [The predefined user input to cause the voice control interface engine 245 to transition from the first mode to the discreet mode, the user can take advantage of voice controlled operation without third parties or eavesdroppers hearing the information delivered in the form of audible output. paragraph 0054], and stopping the output of the disturbance sound in response to end of an utterance of the user [At step 301 the user delivers a predefined user 306 by raising the electronic device 200 from her waist 307 to her head 308. FIG. 3, paragraphs 0057 and 0058]. 

As to claim 7, Iyer discloses a non-transitory computer-readable medium [paragraph 0027] storing a speech recognition program for causing a computer to execute a process of recognizing an uttered speech of a user [The voice control interface engine 245 can include a voice recognition engine. Regardless of the specific implementation utilized in the various embodiments, the voice control interface engine 245 can access various speech models to identify speech commands. paragraph 0047], the process comprising controlling output of any disturbance sound according to whether uttered content requested to the user is content desired not to be heard by a third party [The predefined user input to cause the voice control interface engine 245 to transition from the first mode to the discreet mode, the user can take advantage of voice controlled operation without third parties or eavesdroppers hearing the information delivered in the form of audible output. paragraph 0054], and stopping the output of the disturbance sound in response to end of an utterance of the user [At step 301 the user delivers a predefined user input 306 by raising the electronic device 200 from her waist 307 to her head 308. FIG. 3, paragraphs 0057 and 0058].






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Bennett et al. (US 2013/0322634 A1).
As to claim 2, Iyer fails to disclose control output volume of music.
However, Bennett teaches wherein the controller is configured to control output volume of music to a level at which hearing the uttered content is disturbed when the music is being output [The voice guidance in some embodiments automatically ducks (i.e., reduces the volume of) music but automatically pauses spoken words of an audio book in order to provide voice guidance to the user. paragraph 0773].
Iyer and Bennett are analogous because they are all directed to voice guidance with discreet system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the voice guidance automatically pauses music taught by Bennett in an electronic device with voice control such as that of Iyer as suggested by Bennett, for the obvious purpose of a process that provides different types of audible prompts on an electronic device based on the audio sessions currently active on the device, by combining prior art elements according to known methods to yield predictable results.  

As to claim 6, Iyer discloses the speech recognition method according to claim 5, further comprising: determining whether the uttered content requested to the user is the content desired not to be heard by the third party [The predefined user input to cause the voice control interface engine 245 to transition from the first mode to the discreet mode, the user can take advantage of voice controlled operation without third parties or eavesdroppers hearing the information delivered in the form of audible output. paragraph 0054].
 Iyer fails to disclose controlling output volume of music to a level.

reproducing the disturbance sound when the uttered content is the content desired not to be heard by the third party and the music is not being output [The voice guidance in some embodiments automatically ducks (i.e., reduces the volume of) music but automatically pauses spoken words of an audio book in order to provide voice guidance to the user. paragraph 0773]. 
Iyer and Bennett are analogous because they are all directed to voice guidance with discreet system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the voice guidance automatically pauses music taught by Bennett in an electronic device with voice control such as that of Iyer as suggested by Bennett, for the obvious purpose of a process that provides different types of audible prompts on an electronic device based on the audio sessions currently active on the device, by combining prior art elements according to known methods to yield predictable results.  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 21, 2021